DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments have overcome the rejections of claims 1-8, 10-17, and 19-29 under 35 U.S.C. 101.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 December 2020 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 19, and those dependent therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “determining a first sleep session score value based on the one or more first sleep metrics” in lines 7-8 and “updating the first sleep session score value based on the one or more first sleep score deductions related to the first sleep session” in lines 15-16. While Applicant’s original disclosure does describe starting with an initial sleep session score value and calculating a new sleep session score value by adding/subtracting deductions to/from the initial sleep session score value [38], there is no support that the initial sleep session score value is based on the one or more first sleep metrics. Instead, the initial sleep session score value is defined by an arbitrary number, such as 100 [43]. Applicant’s original disclosure also describes updating the thresholds for at least one parameter over time [46] and updating the reference sleep metrics over time so that the system can update its models [107], however this is not equivalent to calculating an updated value of a sleep metric-based first sleep session score. Therefore, determining a first sleep session score value based on the one or more first sleep metrics and updating the first sleep session score value based on the one or more first sleep score deductions related to the first sleep session is new matter.
 Claim 10 recites “determine a first sleep session score value based on the one or more first sleep metrics” in lines 11-12 and “update the first sleep session score value based on the one or more first sleep score deductions related to the first sleep session” in lines 19-20. These limitations are new matter for the same reasons provided for claim 1.
Claim 19 recites “means for determining a first sleep session score value based on the one or more first sleep metrics” in lines 7-8 and “means for updating the first sleep session score value based on the one or more first sleep score deductions related to the first sleep session” in lines 17-18. Since the original disclosure fails to describe that the initial sleep session score value is based on the one or more first sleep metrics and updating a first sleep session score value 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19, 20, and 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19: the limitations “means for determining a first sleep session score value based on the one or more first sleep metrics” in lines 7-8 and “means for updating the first sleep session score value based on the one or more first sleep score deductions related to the first sleep session” in lines 17-18 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. As noted above, the original disclosure fails to describe that the initial sleep session score value is based on the one or more first sleep metrics and updating a first sleep session score value based on the one or more first sleep score deductions, therefore the corresponding structure for carrying out such functions is not disclosed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 20 and 27-29 depend from claim 19 and incorporate the indefinite subject matter of claim 19 therein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-10, and 13-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty (US 2010/0049008 A1).
Claim 1: Doherty discloses a method for facilitating sleep improvement for a user, comprising: 
receiving, from one or more sensors, first user data associated with a first sleep session of a user (fig. 5, S502; [0093-117]); 
determining, based on the first user data, one or more first sleep metrics associated with the first sleep session (various sleep metrics are calculated such as duration, fragmentation, sleep structure, AHI, sleep latency, and snore results [0122]); 
obtaining prior user data of the user from one or more prior sleep sessions; 
determining one or more reference sleep metrics, the one or more reference sleep metrics being based on the obtained prior user data (optimal value for the patient is determined, may be based on population results as modified by patient profile data [0124]; over time is based on one or more prior sleep sessions for the user [0141]; optimal value is equivalent to the claimed “reference sleep metric”); 
determining one or more sleep score parameters including first sleep score parameters associated with the first sleep session based on the determined one or more 
generating an first sleep session score value based on the first sleep score parameters related to the first sleep session (each sleep score parameter (score for each metric) is weighted and tallied to give a total sleep quality index score [0138-139]); 
determining, based on the first sleep session score value, a first sleep intervention to be provided to the user; and 
causing a sleep intervention device to provide the intervention during a subsequent sleep session (the sleep score parameters of each sleep metric are used to calculate the sleep quality index score; this score is used to determine changes to treatment applied to the patient in subsequent sleep sessions [0033 and 0153]; treatment includes at least one sleep intervention, such as flow from a flow generator of a breathing treatment device [0033]).
Calculating the total sleep quality index score based on a first sleep metric constitutes a step of “determining a first sleep session score value based on the one or more first sleep metrics” as recited in lines 7-8. Factoring in additional metrics constitutes updating the first sleep session score value as recited in lines 15-16 ([0139] each parameter in the sleep quality index calculation is considered to be an “update” to the score).
Doherty discloses sleep score parameters which are weighted and summed to produce the sleep session score value [0139], rather than sleep score deductions which are deducted from a score. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that subtracting deductions from a score, wherein 
Claim 10: Doherty discloses a system for facilitating sleep improvement for a user comprising a processor 602 comprising machine-readable instructions stored in a memory 606 for carrying out the method of claim 1. Doherty further discloses communications circuitry ([0154] and fig. 6).
Claims 4 and 13: Doherty discloses: 
determining at least one sleep intervention device to provide the first sleep intervention (PAP flow generator [0039 and 0154]); 
generating a first instruction for the first sleep intervention to be performed at a first time based on the first user data; and 
sending the first instruction to the at least one sleep intervention device prior to the first time (modifying treatment and subsequently applying the modified treatment by a PAP flow generator inherently requires generating a first instruction for the first sleep intervention to be performed at a first time based on the first user data; and sending the first instruction to the at least one sleep intervention device prior to the first time).
Doherty fails to disclose receiving a first sleep session score threshold value, wherein the first sleep intervention is further determined based on based on the first sleep session score threshold value. However, Doherty discloses other steps in the method which require determining sleep metric values and threshold values which indicate the relative quality of each 
Claims 5 and 14; Doherty discloses the one or more first sleep metrics comprise at least one of: first information associated with at least one first temporal duration of at least one sleep stage that occurred during the first sleep session (sleep duration and/or structure [0069-74, 0082-86, and 0125-127]); second information associated with a first amount of time that the user experienced a wake period during the first sleep session or a first number of sleep disruption events (fragmentation [0076-81 and 0128-129]); and third information indicating a second amount of time associated with a latency of sleep onset for the first sleep session [0130-131]).
Claims 6 and 15; Doherty discloses determining the one or more reference sleep metrics further comprises at least one of: receiving, from a user sleep history database, the prior user data obtained from the one or more prior sleep sessions [0141]; and receiving, from a reference sleep database, reference user data representing one or more sleep parameters associated with the user [0142-143].
Claims 7 and 16; Doherty discloses storing, using a user history database, at least one of: the first user data, the one or more first sleep metrics, and the first sleep session score value, wherein the one or more reference sleep metrics are updated based, at least in part, on the at least one of: the first user data, the one or more first sleep metrics, and the first sleep session score value [0141-143].
Claims 8 and 17; Doherty further discloses receiving feedback data representing feedback to at least one user inquiry provided to the user [0118]; determining, based on the feedback data, one or more second sleep score parameters (scores for different sleep metrics can be modified or weighted differently based on the feedback data [0140-143], therefore at least one second sleep score parameter is provided which is based, at least in part, on feedback data), wherein the first sleep session score value is further based on the one or more second sleep score parameters (the sleep session score is based on multiple sleep score parameters; at least one of these parameters is based on feedback data [0140-143]) and storing the one or more second sleep score parameters to be applied to generation of one or more subsequent sleep session score values (all of the sleep parameter measurements and/or scores may be displayed and compared or otherwise processed over time [0147-148]; such would require storage of the sleep score parameters). As noted in the rejection of claim 1 above, sleep score deductions are an obvious modification of the sleep score parameters.
Claims 9 and 18; Doherty discloses wherein the first sleep intervention is further determined based on the one or more second sleep score parameters (the sleep score parameters (deductions) of each sleep metric, including those modified in response to patient feedback (second sleep score parameters/deduction) are used to calculate the sleep quality index score; this score is used to determine the at least one sleep intervention [0033 and 0153]).
Claim 19; Doherty discloses A system configured to facilitate sleep improvement for a user, the system comprising: 
1) means for receiving, from one or more sensors, first user data associated with a first sleep session of a user (“Means for receiving…” invokes 35 USC 112f and is described in the specification as communications circuitry 106 comprising “any circuitry 
2) means for determining, based on the first user data, one or more first sleep metrics associated with the first sleep session; 3) means for determining a first sleep session score value based on the one or more first sleep metrics; 4) means for obtaining prior user data of the user from one or more prior sleep sessions; 5) means for determining one or more reference sleep metrics, the one or more reference sleep metrics being based on the prior user data obtained from one or more prior sleep sessions; 6) means for determining one or more sleep score deductions including first sleep score deductions associated with the first sleep session based on the determined one or more first sleep metrics and the one or more reference sleep metrics; and 7) means for updating the first sleep session score value based on the one or more first sleep score deductions related to the first sleep session (elements 2-7 each invoke 35 USC 112f; while elements 3 and 4 are not described in the specification, the remaining elements (2 and 5-7) are described in the specification as a sleep score assessment system 120 comprising at least a processor(s) 102 and a memory 104 [30] programmed to carry out at least one of the algorithms described in paragraphs [45-86] and [101-106], for example, the algorithm described in [45-49] and [102-105] for determining a total sleep time (TST), thresholds for TST, associated deductions to be applied based on the TST and thresholds, and further programed to calculate a sleep score based on the deductions [42-43 and 106]; Doherty discloses a processor 602 configured to: determine one or more first sleep 
8) means for determining, based on the updated first sleep session score value, a first sleep intervention to be provided to the user (this is interpreted under 35 USC 112f as a processor 120/130 configured to determine an intervention by comparing the sleep session score to a threshold as described in step 1304 of fig. 13 and [111]). Doherty discloses, based on the sleep session score, a treatment provided to the user is adjusted [0153] but is silent as to also considering a threshold. However, Doherty discloses other steps which require determining sleep metric values and threshold values which indicate the relative quality of each measured metric (optimum values of each metric [0124-135]). It therefore would have been obvious to one of ordinary skill in the art before the 
9) means for causing a sleep intervention device to provide the intervention during a subsequent sleep session (this is interpreted under 35 USC 112f as a processor 120/130 configured to generate an instruction for the intervention to be performed at a first time and sending the instruction to the sleep intervention device as described in steps 1308 and 1310 of fig. 13 and [113]). Doherty discloses processor 602 comprises a transceiver and is configured to determine the sleep session score and adjust treatment [0153-154], therefore the processor is configured to generate an instruction for the first sleep intervention device and send the instruction to the intervention device.
Doherty discloses sleep score parameters which are weighted and summed to produce the sleep session score value [0139], rather than sleep score deductions which are deducted from an initial score. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that subtracting deductions from an initial arbitrary score, wherein the deductions are larger for sleep metrics indicative of “worse sleep” (as in the current application) is an obvious alternative to adding parameters to determine a score out of a possible arbitrary maximum, wherein the parameters are smaller for sleep metrics indicative of “worse sleep” (as in Doherty) because both methods achieve the same result of producing a score indicative of sleep quality by summing sleep metrics wherein a lower overall score indicates lower overall sleep quality.
Claim 20: “Means for receiving a first sleep session score threshold value” is interpreted under 35 USC 112f as communication circuitry 106 [28]; Doherty discloses apparatus 600 including a processor 602 configured to receive data from a remote source [0154]). As noted in the rejection of claim 19 above, the first sleep intervention is further determined based on the first sleep session score threshold value.
“Means for determining at least one sleep intervention device to provide the first sleep intervention” is interpreted under 35 USC 112f as a processor configured to determine the sleep intervention device based on the type of sleep intervention to be provided (fig. 13, step 1306 and [112]). Doherty discloses a processor configured to select at least one sleep intervention device to provide intervention (such as a PAP flow generator).
“Means for generating a first instruction for the first sleep intervention to be performed at a first time based on the first user data; and means for sending the first instruction to the at least one sleep intervention device prior to the first time” is interpreted under 35 USC 112f as a processor with processing circuitry for communicating with an external intervention device [28]; Doherty discloses processor 602 comprises a transceiver and is configured to determine the sleep session score and adjust treatment [0153-154], therefore the processor is configure to generate an instruction for the first sleep intervention device and send the instruction to the intervention device.
Claims 21, 24, and 27: Doherty discloses the first sleep score deductions include a first sleep score deduction value corresponding to a first sleep metric associated with the first sleep session, wherein determining the first sleep score deduction value is based on a comparison of the first sleep metric with a first reference sleep metric (fig. 5, S504; each sleep metric is given a 
Claims 22, 23, 25, 26, 28, and 29: whether the deductions are positive (and subtracted from a maximum score) or negative (and “added” to a maximum score) is not a patentable distinction over the prior art. Doherty already obviates subtracting deductions from an initial score (as noted in the rejections of claims 1, 10, and 19). Subtracting a positive value or adding a negative value both result in subtraction and would produce the same result. Such a choice is merely a matter of convention that can be chosen by a user.

Claims 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doherty in view of Auphan (US 2005/0143617 A1).
Claims 2 and 11; Doherty discloses receiving, from the one or more sensors, second user data associated with the first sleep session and determining, based on the second user data, one or more second sleep metrics associated with the first sleep session (multiple sleep metrics for one sleep session may be determined from multiple user data [0122-123 and 0137-139]). Doherty further discloses determining one or more second sleep score parameters (deductions) related to the first sleep session, wherein the first sleep session score value is further based on the one or more second sleep score parameters (sleep score parameters from each type of user data are determined and used in calculating the first sleep session score [0122-123 and 0137-139]). Doherty fails to disclose determining, based on the one or more second sleep metrics, one or more previous sleep interventions that occurred during the first sleep session and determining one or more second sleep score deductions based on the one or more previous sleep interventions. However, Auphan discloses a sleep environment and control system for 
Claims 3 and 12; Auphan discloses the one or more previous sleep interventions comprise at least one of at least one audible tone provided during the first sleep session by an auditory stimulation device; at least one visual signal provided during the first sleep session by a visual stimulation device; and at least one environmental intervention provided by an environmental control device [0033 and 0050-51].
Response to Arguments
Applicant's arguments filed 04 December 2020 have been fully considered but they are not persuasive.
Applicant submits, on p. 12, that at least the abstract and paragraphs 39, 46, 80, and 87 of the pre-grant publication of the current application clearly describes a "first sleep session score based on sleep metrics and then determining sleep score deductions by comparing the sleep metrics to reference sleep metrics and then updating the sleep metric-based first sleep score based on the sleep metrics again (in the form of deductions). As currently worded, the first sleep metrics are used twice; first in the step of determining a first sleep score and then again to update the first sleep score based on the deductions.
Applicant further submits, on p. 12, at paragraph 39 (of the pre-grant publication) the specification describes that "after applying (e.g., adding/subtracting) each deduction to the initial sleep session score value, a new sleep session score value is obtained". The examiner again agrees and notes that this is not the limitation disputed in the rejection.
Applicant further submits, on p. 12-13, paragraph 87 (of the pre-grant publication) clearly describes that the deductions may also be applied to the first sleep session score: "sleep score assessment system 120 is configured to apply a second amount of measurements, such as a bonus, to the sleep score value. In some embodiments, the second amount of measurements is applied to an initial sleep score value, however persons of ordinary skill in the art will recognize that the measurements alternatively can be applied to the first sleep session score value." The examiner notes that paragraph 87 is concerned with a “bonus” that can be applied to the first sleep score after determining that a sleep intervention has occurred and therefore would not provide support for determining a first sleep score based on sleep metrics and then determining sleep metric-based first sleep score based on the sleep metrics again prior to determining an a sleep intervention to be provided and providing the intervention, as recited in the claims.
Applicant submits, on p. 15, “Doherty doesn't describe the steps of 1) determining a first sleep session score based on determined one or more first sleep metrics; 2) determining first sleep score deductions based on the determined one or more first sleep metrics; and 3) updating the first sleep session score value based on these sleep score deductions. Instead, the sleep quality index score is calculated as a sum of individual scores. Each parameter is given a score based on their value compared to an optimal value for that patient. The sleep index score is the sum of these scores. In fact, once the sleep index is calculated for a given sleep session, there is no description of updating that sleep quality index anywhere in the '008 publication, much less updating by using sleep score deductions.” The examiner respectfully disagrees. Calculating the total sleep quality index score based on a first sleep metric in Doherty constitutes a step of “determining a first sleep session score value based on the one or more first sleep metrics” as recited in claim 1, lines 7-8. Factoring in additional metrics (even in a single calculation) constitutes updating the first sleep session score value as recited in claim 1, lines 18-19 ([0139] each parameter in the sleep quality index calculation is considered to be an “update” to the score).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791